                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

ANTHONY M. YOUNG aka
TONY YOUNG, an individual,
and YOUNG CHEVROLET
CADILLAC, INC., a Michigan corporation,

     Plaintiffs,                               Case No. 16-cv-14154
                                               Hon. Matthew F. Leitman
v.

CHALMERS AUTOMOTIVE, LLC, a
Missouri limited liability company,
MIKE HOLMES, an individual,
ALBERT J. CHALMERS, an individual,
and CARL ANGOTTI, an individual,

     Defendants.


                         ORDER GRANTING
        (i) PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                 PURSUANT TO FED. R. CIV. P. 56 AS TO
         DEFENDANT, CHALMERS AUTOMOTIVE, LLC ONLY
                                and
          (ii) PLAINTIFFS’ MOTION TO AMEND COMPLAINT
              TO ADD PARTY and TO ADD CLAIM AGAINST
                     DEFENDANT, MIKE HOLMES

      This matter having come before the Court upon Plaintiffs’ Motion for

Summary Judgment Pursuant to Fed. R. Civ. P. 56 as to Defendant, Chalmers

Automotive, LLC only Plaintiffs’ Motion to Amend Complaint to Add Party and to

Add Claim against Defendant, Mike Holmes, no responses to the Motions having



                                      1 
 
been filed, Plaintiffs’ counsel having appeared before this Court and the Court

being otherwise fully advised,

      IT IS HEREBY ORDERED that Plaintiffs’ Motion for Summary

Judgment Pursuant to Fed. R. Civ. P. 56 as to Defendant, Chalmers Automotive,

LLC only (ECF No. 36) and Plaintiffs’ Motion to Amend Complaint to Add Party

and to Add Claim against Defendant, Mike Holmes (ECF No. 37) are granted for

the reasons stated on the record;

      IT IS FURTHER ORDERED that Plaintiffs shall file their Second

Amended Complaint within fourteen (14) days.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: December 7, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 7, 2018, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                        2 
 
